United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    February 24, 2005

                                                              Charles R. Fulbruge III
                                                                      Clerk
                                No. 04-60359
                              Summary Calendar


CARMEN GARNICA-VILLARREAL,

                                         Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                         Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A75 298 955
                        --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

      Petitioner Carmen Garnica-Villarreal (“Garnica”) petitions

this court for review of a decision by the Board of Immigration

Appeals (“BIA”) summarily affirming an order of the Immigration

Judge (“IJ”) denying Garnica’s application for cancellation of

removal pursuant to 8 U.S.C. § 1229b(b)(2).         Garnica asserts that

the IJ erred by ruling that she had not demonstrated that the

father of her son, Eduardo, had subjected him to “extreme cruelty”

by   failing   to   support    him,   financially   or   otherwise.       The

respondent contends that we lack subject-matter jurisdiction to

      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
review “extreme cruelty” determinations and, alternatively, that

the IJ’s ruling was not erroneous.

      Pursuant to 8 U.S.C. § 1252(a)(2)(B), we lack jurisdiction to

review discretionary decisions under 8 U.S.C. § 1229b, but retain

jurisdiction over purely legal and non-discretionary questions.

Mireles-Valdez v. Ashcroft, 349 F.3d 213, 216 (5th Cir. 2003).                    We

have never had occasion to determine whether “extreme cruelty”

decisions    are    discretionary,      but    we    have    held    that   “extreme

hardship” decisions under 8 U.S.C. § 1229b are discretionary

because the term extreme hardship is “‘not self-explanatory, and

reasonable men could easily differ as to their construction.’”

Moosa   v.   INS,   171   F.3d   994,   1013    (5th    Cir.    1999)       (citation

omitted).    The only circuit to address this issue directly held

that “extreme cruelty” involves an objective, “clinical” standard

for   evaluating     domestic    violence      and    that    “extreme      cruelty”

decisions are non-discretionary, factual determinations subject to

judicial review.      See Hernandez v. Ashcroft, 345 F.3d 824, 833-35

(9th Cir. 2003).

      We need not resolve the jurisdictional question in this case

because Garnica is not entitled to relief. See Hernandez-Rodriguez

v. Pasquarell, 118 F.3d 1034, 1045-46 & n.16 (5th Cir. 1997).                    If,

on the one hand, the term “extreme cruelty” is expansive enough to

encompass    parental     neglect,      then    the    term     is    “‘not    self-

explanatory, and reasonable men could easily differ as to their

construction’” Moosa, 171 F.3d at 1013 (citation omitted), making

                                        2
“extreme cruelty” decisions discretionary determinations. As such,

we would lack jurisdiction to consider Garnica’s petition. See id.

On the other hand, if, as determined in Hernandez, 345 F.3d at 833-

35, “extreme cruelty” is an objective measure of domestic violence,

then the IJ did not err in denying Garnica’s application because

she failed to show that Eduardo was a victim of domestic violence

constituting extreme cruelty.   Accordingly, Garnica’s petition for

review is

DENIED.




                                 3